The Court

sustained the objection and ruled out the proposed testimony, holding that there was no material difference between the meaning of the rules and of the statute on the subject, and remarked that they had not been satisfied, upon further reflection, with their ruling on the question at the last term.
Lore then moved for leave to amend by filing such an affidavit of denial at the present stage of the trial which the defendant was prepared to do.
But the Court, after full argument on both sides, declined to grant leave to amend.
The case afterward proceeded to a trial before the jury, and the plaintiff had a verdict for one thousand six hundred and nine dollars and fifteen cents.